Citation Nr: 1107128	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-32 231 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California



THE ISSUE

Entitlement to an extraschedular rating for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Los Angeles, California RO, which increased the 
rating of the right knee disability to 30 percent, effective 
March 15, 2001.  The case was before the Board in May 2006 and 
was remanded for further development.  A January 2008 rating 
decision granted the Veteran a schedular post replacement total 
rating from May 12, 2006 to July 1, 2007, and a 60 percent 
rating, effective July 1, 2007, for the right knee disability.  
The case was again before the Board in June 2009, when the Board 
decided the matter of the schedular rating for the right knee, 
and remanded for referral to the Director of Compensation and 
Pension (Director) the matter of entitlement to an extraschedular 
rating.  The Director determined that an extraschedular rating 
was not warranted, and the matter has been returned to the Board.   

The matter of entitlement to a total disability rating 
based on individual unemployability (TDIU) is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's post 
total replacement right knee disability are encompassed by the 
criteria for the 60 percent schedular rating assigned, and those 
criteria are not inadequate.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's right knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The matter of the schedular rating for the Veteran's right knee 
disability was decided by the June 2009 (now final) Board 
decision.  Therefore, the question of whether he received the 
proper "generic" notice required in claims for increase is now 
moot.   A November 2009 letter provided the Veteran with notice 
regarding the criteria for an extraschedular rating.  An August 
2010 supplemental statement of the case (SSOC) readjudicated the 
matter.  It is not alleged that notice has been less than 
adequate.   

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in May 2002, November 2006, and 
October 2007, which were found to be adequate as they were based 
on physical examinations as well as complete reviews of the 
Veteran's history and claims file.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).]  The Veteran's file was reviewed 
by the Director of the Compensation and Pension Service, who 
issued memorandums in this matter in October 2009 and July 2010.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 


Legal Criteria, Factual Background, and Analysis

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated 
a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms".  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The case has been referred to the Director of Compensation and 
Pension for a ruling on an extraschedular rating, and the 
Director denied such rating.  According to Thun, the initial step 
is a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  The currently assigned 60 percent rating for post 
total replacement right knee disability contemplates chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  In essence, those are the 
symptoms/impairment alleged and shown, pain, weakness, lack of 
endurance.  The medical evidence does not reflect any symptoms 
not contemplated by the schedular criteria, and the Veteran has 
not alleged/identified any such symptoms.  Therefore, the 
schedular criteria are not inadequate, and an extraschedular 
rating is not warranted.  In essence, the arguments presented in 
this matter pertain to the impact the disability had on the 
Veteran's employment (and do not challenge the adequacy of the 
schedular criteria to reflect the symptoms and level of 
disability shown).  

The Board therefore finds that the preponderance of the evidence 
is against an extraschedular rating for the Veteran's right knee 
disability.  Hence, such rating must be denied.  


ORDER

An extraschedular rating for right knee disability is denied.


REMAND

In an intervening decision (Rice v. Shinseki, 22 Vet. App. 447 
(2009)), the U.S. Court of Appeals for Veterans Claims held, in 
essence, that when the matter of entitlement to a TDIU rating is 
raised by the record in a claim for increase, such matter becomes 
part of the increased rating claim.  Here, the Board previously 
noted that the matter of entitlement to TDIU was expressly raised 
by the Veteran, and raised by the record (by virtue of 
allegations that the Veteran could not meet the demands of his 
Postal Service employment, and was forced into early retirement).  
The Board also noted that a rating sheet was coded to reflect 
that TDIU had been denied, and (as the Director of Compensation 
and Pension acknowledged) there was no document in the record 
showing such action was taken (or notifying the Veteran of such 
action).  It has since been annotated on the Board's prior 
decision that "virtual VA" (i.e., electronic records) did not 
show a TDIU determination.  In accordance with Rice, the matter 
of entitlement to TDIU must be developed and addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fully develop the matter of 
the Veteran's entitlement to a TDIU rating 
(to include ascertaining the circumstances of 
his retirement from employment with the U.S. 
Postal Service, obtaining his vocational 
rehabilitation file for association with the 
claims file, and if deemed necessary 
arranging for an examination to determine the 
impact of his service connected disabilities 
alone on his ability to work, including in 
sedentary employment).  He must co-operate in 
this matter by providing any necessary 
releases. 

2.  The RO should then adjudicate the matter 
of the Veteran's entitlement to a TDIU 
rating.  If it is denied, the Veteran should 
be advised of his appellate rights.  If he 
files a notice of disagreement and a 
substantive appeal after an appropriate SOC 
is issued such matter should be returned to 
the Board, if in order, for further review.  
The Veteran should be advised that this 
matter will not be before the Board unless he 
initiates, and perfects, an appeal ion the 
matter.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


